                          3:21-cv-03062-JES # 11       Page 1 of 7
                                                                                               E-FILED
                                                             Tuesday, 21 September, 2021 10:36:12 AM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

REGINALD CHANDLER-MARTIN,                  )
  Plaintiff,                               )
                                           )
  vs.                                      )       No. 21-3062
                                           )
OFFICER CHENOWORTH, et. al.,               )
  Defendants                               )

                                 MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

        This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint and motion for appointment of counsel. [8, 9].

                                I. BACKGROUND

        On April 30, 2021, the Court dismissed Plaintiff’s original complaint for failure to

state a claim upon which relief could be granted. See April 30, 2021 Merit Review Order.

        Plaintiff was attempting to allege Western Illinois Correctional Center

Defendants violated his due process rights. Plaintiff claimed the problem began when

Defendant Officer Chenoworth wrote a false disciplinary ticket on March 6, 2019

accusing the Plaintiff of disobeying a director order and unauthorized movement

within the prison. Plaintiff was immediately taken to segregation.

        Plaintiff met with the Adjustment Committee on March 13, 2019. The committee

found Plaintiff not guilty of disobeying a direct order, but guilty of unauthorized

movement. Defendant Warden Watson signed off on the final judgment on March 14,

2019 which recommended one month of c-grade status as discipline.

                                               1
                          3:21-cv-03062-JES # 11         Page 2 of 7




       Despite this finding, Plaintiff remained in segregation for nine more days until

March 22, 2019. At some point, Plaintiff asked for a crisis team member and he met

with a Mental Health Specialist. However, she told Plaintiff she could not change his

segregation status.

       Plaintiff then talked with the Warden during his rounds on March 22, 2019 and

Plaintiff was moved out of segregation the next day. Plaintiff filed a grievance asking

for damages of $100 for each day he spent in segregation, but this request was denied.

Nonetheless, Plaintiff’s state pay was reimbursed for the nine days he remained in

segregation after the Adjustment Committee hearing. (Comp., p. 6).

       The Court explained for a due process allegation it must consider “the combined

import of the duration of the segregative confinement and the conditions endured” to

determine whether Plaintiff’s time in segregation rose to the level of a constitutional

violation. Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir.2009)(emphasis in

original). “Unless an inmate is housed in ‘exceptionally harsh conditions,’ relatively

short terms of segregation will not violate a prisoner’s due process rights.” April 20,

2021 Merit Review Order, p. 4, citing Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir.

2013); Hardaway, 734 F.3d at 743; Marion, 559 F.3d at 697–98.

       The Court found even if it considered Plaintiff’s entire segregation stay, it did not

trigger the protections of the Due Process clause. See April 30, 2021 Merit Review Order,

p. 4, see i.e. Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013)(finding total of six

months in segregation “alone is insufficient to rise to the level of a Fourteenth

Amendment violation.”).

                                               2
                          3:21-cv-03062-JES # 11         Page 3 of 7




       However, the amount of time Plaintiff spent in segregation does not,
       by itself, indicate a potential due process violation and Plaintiff makes
       no mention of his living conditions during this time. Therefore, the
       Court will allow Plaintiff one opportunity to file an amended complaint
       if he believes he can still articulate a Due Process violation. April 30, 2021
       Merit Review Order, p. 5.

       Plaintiff was also advised he must identify only Defendants who were personally

involved in the deprivation of his rights. “[O]nly individuals who were specifically

response for assigning and keeping Plaintiff in segregation could be held liable for his

due process claim.” April 20, 2021 Merit Review Order, p. 6. Finally, Plaintiff was

advised if he failed to follow the Court’s directions, his case would be dismissed. See

April 20, 2021 Merit Review Order, p. 7.

                          II. AMENDED COMPLAINT

       Plaintiff’s motion for leave to file an amended complaint is granted pursuant to

Federal Rule of Civil Procedure 15. [8]. The Court is required by 28 U.S.C. §1915A to

“screen” the Plaintiff’s amended complaint, and through such process to identify and

dismiss any legally insufficient claim, or the entire action if warranted. A claim is

legally insufficient if it “(1) is frivolous, malicious, or fails to state a claim upon which

relief may be granted; or (2) seeks monetary relief from a defendant who is immune

from such relief.” 28 U.S.C. §1915A.

       Plaintiff has again identified the same Defendants including Officer Reginald

Chandler-Martin, Officer Chenoworth, Warden Watson, Warden Collins and

unspecified “Municipal Agents” including unnamed “c/o’s, sergeants, lieutenants,

major, ARB.” (Amd. Comp., p. 3).


                                               3
                          3:21-cv-03062-JES # 11       Page 4 of 7




        Plaintiff also repeats the same claim he articulated in his original complaint.

Plaintiff clearly does not believe he ever should have been placed in segregation. His

grievance asked for the entire ticket to be expunged and damages for the entire 17 day

stay in segregation.

        Plaintiff again notes he had mental health problems during this time and spoke

with a crisis team member. Plaintiff adds he is “still bothered by this it affects me daily

being the officers can just take me to seg for anything right or wrong…” (Amd. Comp.,

5-6).

        Plaintiff says his due process rights were violated because he was not given “a

fair investigation.” (Amd. Comp., p. 6). In addition, Plaintiff says he has a right to be

“treated fairly” and not have his prison life interrupted. (Amd. Comp., p. 7). Plaintiff

provides no further details concerning the hearing, but he has attached a copy of the

Adjustment Committee report. (Amd. Comp., p. 10). Plaintiff was given an opportunity

to respond the charges against him and admitted “walking over to the other cell” which

“is in violation of unauthorized movement.” (Amd. Comp., p. 10). There is no

indication Plaintiff asked for additional witnesses during the hearing. Ultimately,

Plaintiff received one month of c-grade status for unauthorized movement.

        Plaintiff asks for $100 a day for each day in segregation, $10,000 for his mental

anguish, and to have the entire ticket expunged. (Comp., p. 8).

        As the Court has previously explained, the Fourteenth Amendment’s Due

Process Clause protects persons against deprivations of life, liberty, or property; and



                                              4
                          3:21-cv-03062-JES # 11        Page 5 of 7




those who seek to invoke its procedural protection must establish that one of these

interests is at stake.” Wilkerson v Austin, 545 U.S. 209, 221 (2005).

       First, Plaintiff cannot proceed with a due process claim based on the fact he was

found guilty of unauthorized movement. The only discipline imposed was six months

of c-grade status, and the Seventh Circuit has specifically held a “demotion to c grade

status does not implicate a liberty interest.” Miller v. Maue, 759 Fed.Appx. 515, 516 (7th

Cir. 2019), citing Hoskins v. Lenear, 395 F.3d 372, 375 (7th Cir. 2005); Thomas v. Ramos, 130

F.3d 754, 762 n.8 (7th Cir. 1997) (collecting cases).

       Second, the Seventh Circuit has also noted “an inmate’s liberty interest in

avoiding segregation is limited.” Hardaway v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013),

citing Marion v. Columbia Corr. Inst., 559 F.3d 693, 697 (7th Cir.2009). Plaintiff was likely

on investigative status until the Adjustment Committee could consider the disciplinary

ticket. Regardless, Plaintiff’s total 17 day stay in segregation does not rise to the level of

a constitutional violation. See Beamon v. Pollard, 711 Fed.Appx. 794, 795 (7th Cir.

2018)(inmate’s 135 days in segregation “insufficient to deprive him of a protected

liberty interest.”); Smith v. Akpore, 689 Fed.Appx. 458, 459–60 (7th Cir. 2017)(plaintiff’s

30 days in investigative segregation and three months in disciplinary segregation “not

long enough to raise a concern under the Due Process Clause.”); Lorenzo v. Pfister, 2017

WL 3197730, at *4–5 (C.D.Ill. July 27, 2017)(inmate’s one hundred day “placement in

administrative detention or administrative segregation did not implicate a protected

liberty interest.”).



                                               5
                          3:21-cv-03062-JES # 11         Page 6 of 7




       Although the Court specifically gave Plaintiff additional time to address his

living conditions, Plaintiff does not point to any atypical or significant hardships

beyond the mere fact that he was in the segregation unit. See Hardaway, 734 F.3d at 743-

44. Plaintiff has not articulated a constitutional violation.

       Finally, the Court cannot expunge a disciplinary ticket in a lawsuit pursuant to

42 U.S.C. §1983. See Heck v. Humphrey, 512 U.S. 477 (1994).

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s motion for leave to file an amended complaint is granted pursuant

       to Federal Rule of Civil Procedure 15. [8].

       2) Plaintiff’s amended complaint is dismissed for failure to state a claim pursuant

       to Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. Section 1915A. The

       Court does not believe Plaintiff can cure the stated deficiencies if given

       additional opportunities to amend. Therefore, this case is closed. All pending

       motions are denied as moot. [9, atty].

       3) This dismissal shall count as one of the Plaintiff’s three allotted strikes

       pursuant to 28 U.S.C. Section 1915(g). The clerk of the court is directed to record

       the Plaintiff’s strike in the three-strike log.

       4) If the Plaintiff wishes to appeal this dismissal, he may file a notice of appeal

       with this court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A

       motion for leave to appeal in forma pauperis MUST set forth the issues the Plaintiff

       plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C). If the Plaintiff does



                                                6
                        3:21-cv-03062-JES # 11        Page 7 of 7




      choose to appeal, he will be liable for the $505 appellate filing fee irrespective of

      the outcome of the appeal.

Entered this 21st day of September, 2021.




                              s/ James E. Shadid
                     _________________________________________
                                  JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE




                                             7
